Title: To John Adams from Benjamin Rush, 20 August 1811
From: Rush, Benjamin
To: Adams, John



My dear old friend,
Philadelphia August 20th: 1811.

The time cannot be very distant when you and I must both sleep with our fathers. The distinguished figure you have made in life, and the high offices you have filled, will render your removal from the world, an object of universal Attention. Suppose you avail yourself while in health, of the sensibility of which awaits the public mind to your character soon after your death, by leaving behind you a posthumous Address to the citizens of the United States in which shall be inculcated all those great national, social, domestic & religious virtues which alone can make a people free, great and happy. You will not be suspected of insincity insincerity nor of selfishness in this address, for no one can suspect you of sinning in the grave, nor of aiming at any  honor or profit by it. In such a performance you may lay the foundations of national happiness only in Religion—not by leaving it doubtful “whether morals can exist without it”, but by asserting that without Religion, morals are the effects of causes as purely physical as pleasant breezes, and fruitful seasons. Under this head may be included public worship, & the observance of the Sabbath, with which national prosperity have always been intimately connected. Recollect here your definition of a New England man given to one of your friends in Amsterdam.—that is It was “he is meeting going animal.” This is strictly true of the whole human race. He Man is naturally as much a praying, or worshipping Animal, As he is a social, or a domestic Animal, and the same perversion of the natural order state of his mind takes place when he ceases to worship a being, or an object of some kind, as when he lives in solitude, or in a state of celibicy. next to the duties nations owe to the supreme Being, may be inculcated the influence of fi early marriages and fidelity to the marriage bed, upon public happiness, much may be said to discourage the use of ardent spirits, and to lessen the number of taverns and grocery stores,—both of which are sapping the virtue of our country. The influence of female education upon morals, taste & patriotism should not be passed over in silence. In exposing the evils of funding Systems, and Banks,—summon all the  fire of your genius as it blazed forth on the 2nd: of July in the year 1776 upon the floor of Congress. The benefits of free schools should not be over looked. Indeed suffrage in my opinion should never be permitted to a man that could not write or read. I have only hinted at a few of the subjects that an address such I have mentioned should embrace. Be assured it will be well received. You stand nearly alone in the history of our public  men in never having had your integrity called in question,—or even suspected. Friends & enemies agree in believing you to be an honest man. I fancy I hear a  cry for a sight of  your voice from the tomb, such as was excited by Mark Anthony for the  reading of Cæsar’s Will. I behold the venerable patriots of 1776 ,  bedewing it with tears of gratitude and Affection, and  while their descendants old and young, male and female, federalists, and democrats all unite in honouring and admiring their early; their uniform, their upright, and their  posthumous father and friend.
Perhaps the  less that is said about forms of government the better. It may be sufficient barely to declare that the virtues recommended are indispensably necessary to the existence of a Republic, and that the vices that are opposed to them, necessarily lead to anarchy, monarchy and despotism.
Excuse the liberty I have taken in the Subject I have chosen for this letter. Your name & fame have always been dear to me. I wish you to survive yourself for ages in the veneration, esteem & affections of your fellow citizens, and to be useful to them even in the grave.—None but those persons who knew you in the years 1774, 1775 & 1776,  will ever know how great a debt the United States owe to your talents, knowledge unbending firmness & intrepid and patriotism.
Adieu! Ever yrs
Benjn: Rush